     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 UNITED STATES                                    )
                                                  )
                                                  )
                    v.                            )      No. 1:21-CR-143-ELR-CCB
                                                  )
                                                  )
 VICTOR HILL,                                     )
                                                  )
            Defendant.                            )


   SHERIFF VICTOR HILL’S MOTION TO DISMISS THE INDICTMENT
               AND REQUEST FOR ORAL ARGUMENT

      The Government has selected Clayton County Sheriff Victor Hill to test a

novel theory of prosecution: whether placing detainees in a restraint chair—with

no other violent act and no significant injury—constitutes excessive force

amounting to punishment without due process of law. No person in this judicial

circuit has ever been criminally prosecuted or even held civilly liable for so little. And

while reasonable minds can debate whether the Clayton County Sheriff’s Office’s

(“CCSO”) use of the restraint chair—which is a tool utilized in countless detention

facilities across the State and the country—warrants closer scrutiny, the

Government chose instead to subject Sheriff Hill to criminal charges in this case of

first impression.
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 2 of 19




      The Constitution forbids prosecution of those who lacked fair warning that

their conduct was criminal. While the Indictment charges that the use of the

restraint chair constituted “unreasonable force . . . amounting to punishment,”

under Eleventh Circuit precedent a punitive intent is not enough; Sheriff Hill’s use

of the restraint chair must constitute excessive force under clearly established

law—which it does not. Because Sheriff Hill could not possibly have had fair

warning that his use of the restraint chair in the alleged manner was criminal, this

prosecution is forbidden as a matter of law.

      The Indictment must therefore be dismissed because it works a profound

irony: By trying to vindicate the due process rights of the alleged victims, it

undermines Sheriff Hill’s due process right to fair warning that his conduct was

even wrong, much less criminal.

                                  BACKGROUND

      At the motion to dismiss stage, this Court must construe the factual

allegations in a light most favorable to the Government and determine whether,

if true, they are sufficient to state a crime for which Sheriff Hill had notice.

See United States v. deVegter, 198 F.3d 1324, 1327 (11th Cir. 1999).

      Sheriff Hill was indicted on April 19, 2021 on four counts of willfully

depriving four detainees at the Clayton County Jail of “the right to be free from

the use of unreasonable force by law enforcement officers amounting to



                                           2
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 3 of 19




punishment,” in violation of 18 U.S.C. § 242. 1 (Doc. 1 ¶¶ 45, 47, 49, 51.) The

Indictment claims that Sheriff Hill strapped four detainees to a restraint chair

“for a period exceeding that justified by any legitimate nonpunitive government

purpose,” but does not specify how long the detainees were in the chair or how

long would have been “justified.” (Id.) It further alleges that the use of the chair

“caused physical pain and resulted in bodily injury” to the detainees (Doc. 1 ¶¶

45, 47, 49, 51), but it does not allege any facts to support that conclusory

statement. Other than the act of placing the detainees in the restraint chair and

leaving them for a period of “several hours,” the Indictment does not allege any

other use of force.




      1  The Indictment implies that this case arises out of the Fourteenth
Amendment right to be free from punishment without due process (Doc. 1 ¶6),
but the law is unclear whether the Fourteenth Amendment actually governs these
allegations. Courts apply a Fourth Amendment analysis to excessive force claims
involving arrestees; an Eighth Amendment analysis to prisoners; and a Fourteenth
Amendment analysis to pretrial detainees. See Crocker v. Beatty, 995 F.3d 1232, 1246
(11th Cir. 2021). As here, the plaintiff in Crocker had already been arrested but had
not yet appeared for a probable cause determination. Id. at 1247. Because he was
technically neither an arrestee nor a pretrial detainee, it was unclear which
amendment governed his excessive-force claim. Id. The Court declined to resolve
the question because under any framework the plaintiff’s claim failed.
       Because the alleged victims in the Indictment fall into a similar category of
limbo, it is unclear which constitutional right Sheriff Hill is alleged to have
violated. For purposes of this motion, though, it does not matter because there is
no law establishing that Sheriff Hill’s conduct was unconstitutional, regardless of
when in the confinement process it occurred.



                                          3
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 4 of 19




      Construing these facts as true, Sheriff Hill’s use of the restraint chair did

not constitute excessive force in violation of clearly established law. Under

binding Eleventh Circuit precedent, even if he had a punitive intent he cannot be

held liable for willfully violating constitutional rights—much less be criminally

prosecuted.

                                   ARGUMENT

      This Court stands as a gatekeeper when there is “an infirmity of law in the

prosecution.” See United States v. Torkington, 812 F.2d 1347, 1354 (11th Cir. 1987).

The infirmity here is that Sheriff Hill is charged with crimes for which he lacked

notice. See Fed. R. Crim. Proc. 12(b)(3)(B)(v); U.S. Const., art. V. A civil case on

these facts would not survive qualified immunity, so it stands to reason that under

the much more exacting standards for criminal prosecution, this Court must

intervene and dismiss the Indictment.

      To convict, the Government must prove that Sheriff Hill acted (1) willfully

and (2) under color of law (3) to deprive the alleged victims of rights protected by

the Constitution. See United States v. Lanier, 520 U.S. 259, 264 (1997). Section 242 is

a specific intent crime, meaning that before a defendant can be found guilty, he

must have known that what he did “is precisely that which the law forbids. He is

under no necessity of guessing whether the statute applies to him . . . for he either

knows or acts in reckless disregard of its prohibition of the deprivation of a defined



                                          4
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 5 of 19




constitutional or other federal right.” See Screws v. United States, 325 U.S. 91, 104

(1945). Unless a defendant charged under Section 242 had “fair warning” that his

conduct was unlawful, he cannot be convicted. See Lanier, 520 U.S. at 265.

      “Fair warning” is the criminal counterpart to the “clearly established”

standard for overcoming qualified immunity in civil actions brought under 42

U.S.C. § 1983, and it is similarly a question of law for the court to decide. See id. at

270-71 (comparing the level of specificity to the “clearly established” standard for

qualified immunity under 42 U.S.C. § 1983). Such warning can only exist if the

wrongfulness of the conduct has been proscribed by (1) “case law with

indistinguishable facts,” (2) “a broad statement of principle within the

Constitution, state, or case law,” or (3) “conduct so egregious that a constitutional

right was clearly violated, even in the total absence of case law.” See Crocker v.

Beatty, 995 F.3d 1232, 1240 (11th Cir. 2021) (citation and quotation marks omitted).

To satisfy the first prong, only published decisions of the United States Supreme

Court, the Eleventh Circuit, or the Georgia Supreme Court can “clearly establish”

the law. Id. Regarding the second and third prongs, the Supreme Court has warned

against defining “clearly established law at a high level of generality,” and so the

Eleventh Circuit has instructed trial courts to rely primarily on the first path and

to use the second and third paths rarely and only when it is completely obvious that

they apply to the specific situation. See id. (citation and quotation marks omitted).



                                           5
      Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 6 of 19




      This “fair warning” standard shields defendants from “enforcement of a

statute that either forbids or requires the doing of an act in terms so vague that

men of common intelligence must necessarily guess at its meaning and differ as to

its application.” Lanier, 520 U.S. at 266 (internal quotation marks and citation

omitted). Where any ambiguity exists, the rule of lenity instructs courts to apply

the criminal statute “only to conduct clearly covered.” Id.

      This Court should dismiss the Indictment because Sheriff Hill did not have

fair warning that his use of a restraint chair, which is a common law enforcement

tool, violated the Constitution, and allowing this prosecution to proceed would

work a constitutional crisis all on its own.

 I.   The Indictment Must Be Dismissed Because Sheriff Hill Did Not Have
      Fair Warning that the Use of a Restraint Chair Under These Circumstances
      Was a Crime.

      The Indictment relies on the well-established principle that the Constitution

prohibits punishment of pretrial detainees. See, e.g., Crocker, 995 F.3d at 1249. The

Indictment is replete with factual allegations and statements that suggest Sheriff

Hill had a punitive intent. Construing those allegations as true, as this Court must,

is punitive intent enough?

      Not where, as here, the alleged punishment hinges on the excessive use of

force. See id. at 1249. Three months ago, the Eleventh Circuit distinguished

excessive force cases such as this one from what courts have come to call



                                          6
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 7 of 19




“conditions-of-confinement” cases, where detainees challenge certain rules and

policies governing their confinement. See id. (discussing Bell v. Wolfish, 441 U.S. 520

(1979)). Because detainees have not yet been convicted, a challenged condition of

confinement must be reasonably related to some legitimate purpose in running

and maintaining order in a detention facility, and “proof of an express intent to

punish may be enough to establish that law enforcement violated a clearly

established right.” See id. (noting that Bell did not even mention “excessive force”).

      But where the alleged punishment hinges on the excessive use of force, as

this Indictment does, “an express intent to punish alone, coupled with an

objectively reasonable use of force,” will not sustain an excessive-force-

amounting-to-punishment claim. See id. The Government must do more than

allege a punitive intent, and therefore allegations of Sheriff Hill’s statements,

motive, and intent are irrelevant unless the force used was objectively unreasonable

and he knew it was forbidden by law. See id. (“[I]t would be passing strange if . . .

the excessiveness of an officer’s use of force ultimately had nothing to do with the

excessiveness of that force but, instead, hinged entirely on proof of an ‘express

intent to punish.’”).

      The only question this Court needs to resolve, then, is whether there is

clearly established law giving Sheriff Hill fair warning that the use of a restraint




                                          7
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 8 of 19




chair in the alleged manner violated the Constitution. The answer is a resounding

“no.”

        A. It Is Not “Clearly Established” that the Use of a Restraint Chair Even
           Constitutes the Use of Force.

        Physical restraint of varying degrees is often necessary to maintain order

and security in a jail, and restraint chairs are one of many lawful tools used by

officers. It is unclear in this Circuit whether the use of restraint chairs even falls in

that category of law enforcement conduct we call “the use of force”—much less

excessive force. In Shuford v. Conway, inmates sued Gwinnett County law

enforcement officers for a host of conduct when the inmates were calm and not

actively resisting. 666 F. App’x 811 (11th Cir. 2016). Before placing the inmates in

restraint chairs, officers rushed into the inmates’ cells and used a variety of bodily

force techniques, such as firing Pepperball guns, slamming the inmates to the

floor, applying pressure point control techniques, Tasering inmates, and knocking

one inmate’s head into the concrete. Id. at 813-14. Most of the inmates were

screaming in pain or crying during the encounters. Id. Reversing the district court’s

grant of qualified immunity to the officers, the Court concluded that this use of

force was unreasonable because entering the cells without warning and using

techniques that resulted in audible responses of pain from the inmates was

unreasonable when the inmates “appeared to be sitting or standing in their cells

such that they could be restrained without the use of any force.” Id. at 816. It was


                                           8
      Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 9 of 19




not the restraint itself that concerned the court; it was the officers’ use of force prior

to the restraint. See id.

       Other cases in this Circuit involving a restraint chair similarly focus on the

other violence—rather than the chair itself—as the excessive force. E.g., Coffman v.

Battle, 786 F. App’x 926 (11th Cir. 2019) (officer placed inmate in a restraint chair

and then tased the inmate twice, which caused four burn marks that later left

scars); Coffman v. Battle, No. 4:18-CV-22-HLM, 2019 WL 10303633, at *7 (N.D. Ga.

Jan. 22, 2019) (noting that the officer “only resorted to force [tasing] after securing

Plaintiff’s restraint chair”) (emphasis added); Jacoby v. Mack, 755 F. App’x 888 (11th

Cir. 2018) (compliant inmate was pepper-sprayed for several seconds and placed

in a restraint chair for eight hours without being allowed to change his

contaminated clothes or shower off, claiming “the burning sensation caused him

to cry out for water and to scream in agony”); McNeeley v. Wilson, 649 F. App’x

717, 720 (11th Cir. 2016) (inmate was placed in restraint chair after being pepper-

sprayed and without being allowed to decontaminate, which caused difficulty

breathing, burning skin, and red and tearing eyes; the lack of opportunity to

shower off the pepper spray caused his skin to crack and peel for months after the

incident); Maldonado v. Unnamed Defendant, 648 F. App’x 939, 945, 955 (11th Cir.

2016) (after inmate was placed in a restraint chair, officers broke his finger, kicked

him, and burned him with a lighter; officers’ use of force happened “after placing



                                            9
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 10 of 19




him in the restraint chair and rendering him defenseless”); Murphy v. Cobb County

Adult Detention Center, No. 1:06-CV-3149-TCB, 2007 WL 1020798 (N.D. Ga. Mar.

30, 2007) (inmate sued after he was lifted off his feet and thrown to the floor,

handcuffed, and punched repeatedly in the face before being placed in a restraint

chair for 10 hours); Perdue v. Union City, No. 1:05-CV-753-MHS, 2006 WL 2523094

(N.D. Ga. Aug. 28, 2006) (a suicidal female detainee placed in a restraint chair nude

for hours challenged the violation of her “right to bodily privacy,” but did not

claim the use of the chair constituted force).

      Notably, none of these cases were criminal prosecutions.

      But even in the civil context, there is not a single case that meets this Circuit’s

standard for “clearly establishing” that a restraint chair is even “force,” and even

the unpublished cases involving restraint chairs focus on some other violence that

caused the plaintiffs’ injury rather than the chair itself. This underscores that

Sheriff Hill could not possibly have been on notice that the use of a restraint chair

as alleged here was criminally unconstitutional.

      B. Even if the Use of a Restraint Chair Constitutes the Use of Force, the
         Amount of Force Used Was Not Objectively Unreasonable Under
         Clearly Established Law.

      Were this a civil case, a plaintiff could overcome qualified immunity by

showing that Sheriff Hill’s use of force was “objectively unreasonable” from the

perspective of a reasonable officer in his position. Kingsley v. Hendrickson, 576 U.S.



                                          10
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 11 of 19




389, 397 (2015). His “state of mind” regarding whether he thought his use of force

was reasonable would not matter if the conduct were objectively unreasonable.

See id. 395. But this is not a civil case, and the Government does have to prove that

not only was Sheriff Hill’s conduct objectively unreasonable but that he intended

to do something forbidden by clearly established law. See Screws, 325 U.S. at 104;

Lanier, 520 U.S. at 266. And should this Court have any doubt whether Sheriff

Hill’s conduct violated clearly established law, it must apply the rule of lenity in

his favor. See Lanier, 520 U.S. at 266.

      Assuming without conceding that the use of a restraint chair even amounts

to the use of force, there are zero cases that meets this Circuit’s standard for “clearly

establishing” that its use under the alleged circumstances was objectively

unreasonable.2 Even more problematic for the Government, the Indictment alleges

that the detainees were placed in the restraint chair “for a period exceeding that

justified by any legitimate nonpunitive government purpose.” (Doc. 1 ¶¶ 45, 47,



2Indeed, based on undersigned counsel’s research into prosecutions involving
restraint chairs, it does not appear that the Department of Justice has ever
prosecuted anyone for using a restraint chair where there is no other aggravating
use of force. See, e.g. United States v. Bryant, No. 3:18-CR-144, 2021 WL 1118740
(M.D. Tenn. Mar. 24, 2021) (tasing while inmate was in restraint chair); United
States v. Asher, 910 F.3d 854 (6th Cir. 2018) (beating inmate before and after
placing him in restraint chair); United States v. Mays, No. 1:14-CR-120-3, 2015 WL
4624196 (S.D. Ohio, Aug. 3, 2015) (same); United States v. Bailey, 405 F.3d 102 (1st
Cir. 2005) (same); United States v. Crochiere, 129 F.3d 233 (1st Cir. 1997) (pouring
boiling water on inmate’s groin while he was in a restraint chair).

                                           11
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 12 of 19




49, 51.) This language necessarily implies that it was not the decision to place the

detainees in the restraint chair that offends the Constitution but rather the length

of time they were restrained, as there is some period of restraint that would be

justified.3 Yet there is no law undersigned counsel has found that clarifies how

long a “legitimate” period would be sufficient to put Sheriff Hill on fair warning.

      In the absence of a case clearly establishing that Sheriff Hill’s conduct was

criminal, perhaps the Government intends to argue that “a broad statement of

principle within the Constitution, state, or case law” condemns his behavior, or

that it was “so egregious that a constitutional right was clearly violated, even in

the total absence of case law.” See Crocker, 995 F.3d at 1240. But the Eleventh Circuit

has warned courts that these alternate paths are “rarely trod,” and should be relied

on when they apply “‘with obvious clarity to the circumstances.’” See id. (quoting

Long v. Slaton, 508 F.3d 576, 584 (11th Cir. 2007)) (emphasis in original).

      The Indictment suggests that the Government will rely on various trainings

and policies regarding the use of a restraint chair to show “fair warning,”



3 The evidence will show that the four detainees were kept in the restraint chair
no longer than the period allowed under the CCSO policy, which the
Government selectively cited in the Indictment, and that a nurse checked on the
detainees every 15 minutes to ensure their safety, which is also required by the
policy. Sheriff Hill understands that these points of fact cannot be considered by
the Court at this time, as it must accept the Indictment’s factual allegations as
true. But it further underscores the vagueness problem with whatever phantom
time period the Government claims would have been acceptable.

                                          12
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 13 of 19




including the CCSO policy, that guide when a restraint chair may be used. But

whether Sheriff Hill’s actions were consistent with internal policy guidance is

beside the point; in order to be unlawful, they must be inconsistent with the

Constitution. Cf. United States v. House, 684 F.3d 1173, 1206 (11th Cir. 2012) (finding

error when the district court instructed the jury that it could convict a law

enforcement officer based on a traffic stop initiated against agency policy even if

the officer had reasonable suspicion or probable cause). The Government must

prove beyond a reasonable doubt that he intended to do something the law forbids,

not something an internal policy forbids. See Screws, 325 U.S. at 104; Lanier, 520

U.S. at 265.

      Looking to the four corners of the Indictment alone, this Court can

determine that the alleged conduct falls far short of being objectively unreasonable

even by broad constitutional principles. But consider first the Eleventh Circuit’s

most recent word on the matter. In Crocker, the plaintiff was standing in a median

taking pictures of a fatal car crash with his phone. Crocker, 995 F.3d at 1238. The

officers on the scene tried to seize his phone as evidence, and the plaintiff argued

and mouthed off but was otherwise cooperative. Id. The officers arrested him for

resisting, handcuffed him, and placed him in the back of a hot patrol car where he




                                          13
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 14 of 19




“sweated profusely, experienced some trouble breathing, and felt anxious.”4 Id. In

the absence of caselaw clearly establishing that the officer’s conduct violated the

constitution, the court relied on the factors for objective unreasonableness outlined

by the Supreme Court in Kingsley v. Hendrickson. Id. at 1250 (citing Kingsley, 576

U.S. 389 (2015)).

             [T]he relationship between the need for the use of force
             and the amount of force used; the extent of the plaintiff’s
             injury; any effort made by the officer to temper or to limit
             the amount of force; the severity of the security problem
             at issue; the threat reasonably perceived by the officer;
             and whether the plaintiff was actively resisting.

Id. The Court clarified that this list is illustrative of the factors that may be

considered but is not exhaustive in determining whether the use of force was

excessive and amounted to punishment. Id. Considering         those    factors,   and

applying them to a relatively cooperative plaintiff who was then handcuffed and

confined in uncomfortable circumstances, the Court held that “there was very little

‘force’ used and essentially no harm done. In the Fourteenth Amendment context

. . . ‘[t]here is, of course, a de minimis level of imposition with which the

Constitution is not concerned.’” Id. at 1251 (quoting Bell, 441 U.S. at 539 n.21)

(alteration in original). “That de minimis principle reflects the reality that ‘[n]ot


4While admittedly not ripe for consideration at the motion to dismiss stage, the
evidence in this case will show that any discomfort suffered by the alleged
victims in this case was significantly less than that suffered by the plaintiff in
Crocker, which that court found to be de minimis. Crocker, 995 F.3d at 1303.

                                         14
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 15 of 19




everything that stinks violates the Constitution.’” Id. (citing Hillcrest Property, LLP

v. Pasco Cnty., 915 F.3d 1292, 1303 (11th Cir. 2019) (Newsom, J., concurring))

(alteration in original). Affirming summary judgment on qualified immunity, the

Eleventh Circuit held it was not unconstitutional punishment.

      If by the lower civil standard the Eleventh Circuit would not allow those

facts to reach a jury, it confounds reason that this criminal case should reach a jury

where we have comparable circumstances: allegedly cooperative detainees,

minimal force, and de minimus harm at best. No factual development at trial can

cure the fundamental infirmity of this prosecution—it charges acts that no law

criminally proscribes. Because Sheriff Hill did not have fair warning that the

alleged restraint of detainees violated their constitutional rights, this criminal case

should end here.

      C. As a Matter of Policy, This Court Should Be Judicious in Allowing
         Prosecutions for Jail Administration Decisions in the Absence of
         Clearly Established Law.

      Society yearns to armchair-quarterback the choices a sheriff makes in

managing his jail, substituting its collective judgment in righteous indignation

when it feels a line has been crossed. But in the courthouse—and particularly

where a sheriff faces criminal sanctions—the Court must resist that urge. The

problems that administrators face in dealing with the daily operations of jails do

not always come with easy solutions, and courts must recognize that “maintaining



                                          15
     Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 16 of 19




institutional security and preserving internal order and discipline are essential

goals” that justify constitutional restraints. See Bell, 441 U.S. at 546. Jail

administrators are therefore owed “wide-ranging deference in the adoption and

execution of policies and practices that in [administrators’] judgment are needed

to preserve internal order and discipline and to maintain institutional security.”

Id. at 547.

       And so it is with great restraint that courts should review the actions of

detention officers. While this Court may “disagree with the choice of means to

effectuate” the institution’s legitimate need to maintain order and security, it

“should not second-guess the expert administrators on matters on which they are

better informed.” Bell, 441 U.S. at 544. Nor should this Court “substitute [its]

judgment on these difficult and sensitive matters of institutional administration

and security for that of ‘the persons who are actually charged with and trained in

the running’ of such facilities.” Block v. Rutherford, 468 U.S. 568, 588 (1984) (quoting

Bell, 441 U.S. at 562). Running a jail “is an inordinately difficult undertaking,” and

ensuring safety and order “requires the expertise of correctional officials, who

must have substantial discretion to devise reasonable solutions to the problems

they face.” Kingsley, 576 U.S. at 399. And thus when deciding whether a sheriff’s

conduct was objectively unreasonable, the court “must also account for the




                                          16
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 17 of 19




legitimate interests that stem from” the administrator’s need to manage his jail. Id.

at 397 (internal quotation marks and citation omitted).

      Sheriff Hill’s job is not just full-time, it is literally nonstop. He is charged

under the Georgia Constitution with enforcing the laws and preserving the peace

on behalf the State, and he has extraordinary discretion to execute those duties. See

Grech v. Clayton County, Ga., 335 F.3d 1326, 1334 (11th Cir. 2003) (en banc). And

particularly when it comes to the difficult and dangerous job of maintaining order

and security in a jail, this Court should demand to know what law put him on notice

that his use of a common physical restraint tool was criminally unconstitutional.

      That law simply does not exist. The only thing “clearly established” in this

case is that allowing a man to be prosecuted without fair warning that his conduct

was unlawful undermines the very constitutional rights the Government seeks to

vindicate.

                                  CONCLUSION

      Due process forbids courts from allowing exactly what the Government has

done here—“applying a novel construction of a criminal statute to conduct that

neither the statute nor any prior judicial decision has fairly disclosed to be within

its scope.” Lanier, 520 U.S. at 266. Where the Government seeks the ultimate

sanction—the forfeiture of Sheriff Hill’s liberty—the Government needs to show

up to court with considerably more egregious conduct than the use of a restraint



                                         17
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 18 of 19




chair. After an exhaustive investigation, the Government failed to find any serious

criminal conduct and so heaves this Hail Mary pass. Given the Government’s

unprecedented overreach here, Sheriff Hill requests that this Court grant oral

argument if helpful and dismiss the Indictment.

      This 12th day of July, 2021.

                                        Respectfully submitted,



                                        By:/s/     Lynsey M. Barron
                                                   Lynsey M. Barron


                                        Drew Findling
                                            Ga. Bar No. 260426
                                        Marissa Goldberg
                                            Ga. Bar No. 672798
                                        The Findling Firm
                                        3490 Piedmont Road NE, Suite 600
                                        Atlanta, GA 30305
                                        Telephone (404) 460-4500
                                        Email: drew@findlinglawfirm.com
                                               marissa@findlinglawfirm.com


                                        Lynsey M. Barron
                                            Ga. Bar No. 661005
                                        Miller & Martin PLLC
                                        1170 Peachtree Street, N.E. Suite 800
                                        Atlanta, Georgia 30309-7706
                                        Telephone (404) 962-6100
                                        Email: lynsey.barron@millermartin.com

                                        Attorneys for Sheriff Victor Hill



                                        18
    Case 1:21-cr-00143-ELR-CCB Document 20 Filed 07/12/21 Page 19 of 19




                          CERTIFICATE OF SERVICE

      I hereby certify that on the below date I electronically filed the foregoing
Motion to Dismiss the Indictment with the Clerk of Court using CM/ECF system
which will automatically send email notification of such filing to the to the
following attorneys of record:

                  Brent Gray, AUSA
                  Brett Hobson, AUSA
                  U.S. Attorney’s Office
                  600 Courthouse
                  75 Ted Turner Drive SW
                  Atlanta, GA 30303


      This 12th day of July, 2021

                                        /s/ Lynsey M. Barron
                                        By: Lynsey M. Barron
                                            Ga. Bar No. 661005

                                        Attorney for Sheriff Victor Hill
